Name: Commission Regulation (EC) No 1460/98 of 8 July 1998 amending Regulation (EEC) No 1170/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Community's forests against fire
 Type: Regulation
 Subject Matter: EU finance;  environmental policy;  executive power and public service;  deterioration of the environment;  forestry
 Date Published: nan

 EN Official Journal of the European Communities 9. 7. 98L 193/20 COMMISSION REGULATION (EC) No 1460/98 of 8 July 1998 amending Regulation (EEC) No 1170/93 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Communitys forests against fire THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2158/92 of 23 July 1992 on protection of the Communitys forests against fire (1), as amended by Regulation (EC) No 308/ 97 (2), and in particular Article 4(4) thereof, Having regard to Commission Regulation (EEC) No 1170/93 of 13 May 1993 laying down certain detailed rules for the application of Council Regulation (EEC) No 2158/92 on protection of the Communitys forests against fire (3), Whereas provision should be made to facilitate the trans- mission and analysis of the state of progress of projects approved by the Commission pursuant to Article 4 of that Regulation; Whereas the time limits for carrying out the work covered by the grant of Community financial assistance to projects approved by the Commission pursuant to Article 4 of Regulation (EEC) No 2158/92 are detailed in the Commissions approval decision; Whereas the conditions governing amendments to those time limits should be placed in a Regulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Forestry Committee, HAS ADOPTED THIS REGULATION: Article 1 Article 3 of Regulation (EEC) No 1170/93 is hereby replaced by the following: Article 3 The departments or agencies shall transmit to the Commission before 1 November each year a docu- ment describing the state of progress of work on projects approved pursuant to Article 4 of Regulation (EEC) No 2158/92. That document shall indicate the list of projects in respect of which the beneficiaries cannot comply with the time limits for carrying out work as specified in the approval decisions. The list may be accompanied by duly justified requests to extend those time limits. The Commission may grant the requested extensions under certain circumstances. To be admissible, the extension requests must satisfy the following condi- tions: Ã¯ £ § they must be received by the Commission before the planned date for completion of the work as specified in the approval decision, Ã¯ £ § they must guarantee that the work will be completed within the new time limit requested, Ã¯ £ § the extension requested may not exceed 18 months, Ã¯ £ § only one extension will be granted per project, Ã¯ £ § they shall concern only delays in carrying out work due to weather conditions or to circum- stances demonstrably wholly beyond the control of the beneficiary. They may under no circum- stances be the result of improper or inadequate planning at the time the project was presented to the Commission, whether the planning problem be technical, administrative or financial or the result of improper project management. If requests complying with the above conditions are not presented, or if the Commission believes that the reasons supplied are inadequate, the aid for such projects shall be reduced or withdrawn.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (1) OJ L 217, 31. 7. 1992, p. 3. (2) OJ L 51, 21. 2. 1997, p. 11. (3) OJ L 118, 14. 5. 1993, p. 23. EN Official Journal of the European Communities9. 7. 98 L 193/21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 July 1998. For the Commission Franz FISCHLER Member of the Commission